DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/820,238 filed on 13 March 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0143982 to Rovinsky in view of US Patent 6,962,113 issued to Carlson et al (Carlson).
Regarding Claim 22, Rovinsky discloses an interception missile comprising:
a fragmentation warhead configured for being maneuvered to a predicted interception point (PIP) (at least paragraph 13) for intercepting within a probability lethal fragment per square decimeter); 
Rovinsky fails to specifically disclose wherein the fragmentation warhead is configured for providing said plurality of fragments in the form of at least one set of serially adjacent said fragments in generally helical relationship with respect to a longitudinal axis of the fragmentation warhead.
However, Carlson discloses a warhead of serially adjacent helical fragments for the advantage of focusing the warhead energy on a localized area of a target in a non-isotropic fashion (at least column 4 lines 17-40).  It would have been obvious to one having ordinary skill to utilize this type of warhead in the missile of Rovinsky for the advantages given by Carlson to defeat an incoming flying object.
Regarding Claim 23
Regarding Claim 24, the combination of Rovinsky and Carlson disclose the interception missile according to claim 22 wherein said flying object is any one of: a rocket, a GRAD rocket (at least abstract, paragraph 181).
Regarding Claim 33, the combination of Rovinsky and Carlson disclose the method steps as claimed (see claim 22 and Rovinsky at least figures 11A-11B).
Regarding Claim 34, Rovinsky discloses a fragmentation warhead configured for being mounted in a carrier vehicle (at least Abstract), the fragmentation warhead having a longitudinal dimension along a longitudinal axis and configured for selectively providing a plurality of fragments directed towards a target area spaced at an interception spacing from said warhead to provide a fragmentation pattern on the target area including at least one set of said fragments in a spaced linear relationship extending to a length dimension greater than said longitudinal dimension, wherein adjacent said fragments in each said set at the target area are spaced at a respective fragmentation spacing that is within the dimensions of a kill zone of an intended target, wherein each said fragment is capable of neutralizing the intended target by impacting said kill zone (at least figures 11A-11B, paragraph 181); 
Rovinsky fails to specifically disclose wherein the fragmentation warhead is configured for providing said plurality of fragments in the form of at least one set of serially adjacent said fragments in generally helical relationship with respect to a longitudinal axis of the fragmentation warhead.
However, Carlson discloses a warhead of serially adjacent helical fragments for the advantage of focusing the warhead energy on a localized area of a target in a non-isotropic fashion (at least column 4 lines 17-40).  It would have been obvious to one 
Regarding Claim 35, the combination of Rovinsky and Carlson disclose the fragmentation warhead according to claim 34, wherein said kill zone has a length of 0.5m and a width of 0.1m (see Rovinsky at least paragraph 181 of one fragment per square decimeter).
Regarding Claim 36, the combination of Rovinsky and Carlson disclose the fragmentation warhead according to claim 34 wherein said flying object is any one of: a rocket, a GRAD rocket (at least abstract, paragraph 181).

Claims 25-28, 30-32, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0143982 to Rovinsky and US Patent 6,962,113 issued to Carlson et al (Carlson) in view of US Patent 4,327,643 issued to Lasheras Barrios (Barrios).
Regarding Claims 25, 37, the combination of Rovinsky and Carlson disclose the interception missile/fragmentation warhead of claim 22/34, wherein the fragmentation warhead has a longitudinal axis and includes:
a shell extending along said longitudinal axis and comprising a fragmentation portion (fig.1a of Carlson), defining a cavity for accommodating therein an explosive charge (Carlson 100);
wherein the fragmentation portion comprising said at least one set of serially adjacent fragments in correspondingly serially contiguous relationship in 
The combination of Rovinsky and Carlson do not specifically disclose the shell having both a fragmentation portion and a fixed shell portion.
However, Barrios teaches an anti-aircraft projectile with a fragmentation portion (see fig.2 the grid portion) and a fixed portion (fig.2 above and below the grid portion).  It would have been obvious to one having ordinary skill to incorporate this type of design into the warhead of Rovinsky/Carlson since the helical section of Carlson is in a cylindrical shape, and it is old and well-known in the art to create warheads in a more aerodynamic shape as taught by Barrios, and have the fixed sections that are not meant for fragmentation.
Regarding Claims 26, 38, the combination of Rovinsky, Carlson, and Barrios disclose the interception missile of claim 25 / fragmentation warhead of claim 37, wherein each set of serially adjacent fragments in correspondingly serially contiguous relationship in said fragmentation portion and in generally helical relationship with respect to the longitudinal axis is oriented at predetermined helix angle with respect to said longitudinal axis (Carlson fig.1a).
Regarding Claims 27, 39, the combination of Rovinsky, Carlson, and Barrios disclose the interception missile of claim 26 / fragmentation warhead of claim 38, but fail to specifically disclose: wherein said helix angle is predetermined such that upon said detonation, the respective said fragments of each said set are spread over an imaginary cylindrical surface along a distance of between about 2m to about 4m over said cylindrical surface, at a corresponding radial distance of between 4m and 8m, respectively, from said longitudinal axis, the combination does disclose: while ensuring a spacing of not greater than 0.1m between adjacent fragments at said radial distance (Rovinsky at least paragraph 181).  However, because Rovinsky teaches the lethal fragment spacing ever square decimeter (0.1m), it would have been obvious to one having ordinary skill to create the helix angle such that this is accomplished, and creating an angle for a specific spread of fragments would amount to no more than routine optimization for one having ordinary skill.
Regarding Claims 28, 40, the combination of Rovinsky, Carlson, and Barrios disclose the interception missile of claim 25 / fragmentation warhead of claim 37, wherein said fragmentation portion is formed as a plurality of axially serially adjacent fragmentation portion sections, each said fragmentation portion section comprising a plurality of said fragments in lateral contiguous relationship, and wherein said plurality of fragments of each successive said fragmentation portion section along said longitudinal axis is angularly displaced about the longitudinal axis with respect to the respective said plurality of fragments of the previous said fragmentation portion section (Carlson fig.1a).
Regarding Claim 30, the combination of Rovinsky, Carlson, and Barrios disclose the interception missile of claim 25, further comprising: 
an uplink for receiving commands from a control center (Rovinsky at least paragraphs 6, 12, 15, 175, 178); 
a proximity fuse operatively connected to the fragmentation warhead and configured for detonating the warhead at a predetermined spacing between the carrier vehicle and a flying object (Rovinsky at least paragraph 180); 
wherein the interception missile is maneuverable at least responsive to receiving said commands (Rovinsky at least paragraphs 6, 14).
Regarding Claim 31, the combination of Rovinsky, Carlson, and Barrios disclose the interception missile of claim 30, wherein said uplink comprises a receiver for receiving data or signals relating to a predicted impact point (PIP) for the interception missile, target and carrier vehicle state vectors, and/or relative state vectors between target and carrier vehicle (Rovinsky at least paragraphs 6, 12, 15, 30-31, 61, 62, 120-121, 123, 12, 175, 178). 
Regarding Claim 32, the combination of Rovinsky, Carlson, and Barrios disclose an interception system comprising:
a missile battery including at least one interception missile for intercepting a flying object as defined in claim 30 (Rovinsky at least paragraph 23);
a radar system for detecting and tracking at least one said flying object (Rovinsky at least paragraph 24);
a control center for determining a predicted impact point (PIP) for the missile (Rovinsky at least paragraph 30, 60);
a communications uplink to provide maneuvering data to the interception missile during flight thereof to intercept the respective said flying object at the respective predicted interception point PIP (Rovinsky at least paragraph 175, 178, 180).

Claims 29 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0143982 to Rovinsky, US Patent 6,962,113 issued to Carlson et al (Carlson) and US Patent 4,327,643 issued to Lasheras Barrios (Barrios) in view of US Patent 791,679 issued to Edmunds.
Regarding Claims 29, 41, the combination of Rovinsky, Carlson, and Barrios disclose the interception missile of claim 25 / fragmentation warhead of claim 37, wherein said fragmentation portion is formed as a generally helical band with respect to said longitudinal axis (Carlson fig.1a), but does not disclose wherein said fixed shell portion comprises a generally helical slot complementary to said helical band.  However, Edmunds discloses a projectile with helical fragments (E) held in place by a helical slot of an outer fixed portion (C) in order to hold the projectile together and still allow the fragments to be expelled in their helical arrangement.  It would have been obvious to apply this teaching to the warhead of Carlson (fig.1a) for the advantages as taught above to hold the warhead together until detonation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998.  The examiner can normally be reached on M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN COOPER/Primary Examiner, Art Unit 3641